Note: To correct the informality on the record a second non-final rejection is set forth below:
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-6 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-6 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/21/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites wherein “…a support block coupled along a longitudinal direction of the plate and disposed in plurality adjacently to each other….” Is crating ambiguity as to what the Applicant regard as the invention. A plurality of support blocks one support block that is disposed at a plurality of positions.
Dependent claims 2-6 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shin (U.S. Pat. Pub. No. 20150179309 A1).
claim 1, Shin teaches a support module for a transmission line sleeve, comprising:
a plate (Shin; 210) formed of a flexible material that extends in a longitudinal direction so as to be bent and spread; and
a support block (Shin; 232) coupled along a longitudinal direction of the plate and disposed in plurality adjacently to each other, wherein the support block comprises:
a plurality of lower bodies (Shin; 270, 230) coupled to the plate at a certain interval; and
an upper body (Shin; 250) coupled to an upper surface of each of the lower bodies so as to form a load supporting portion in which a portion of the upper surface of the lower body is exposed.
Regarding claim 2, Shin teaches wherein the upper body (Shin; 230) has a hexahedral shape extending in a longitudinal direction, and one end (Shin; lower end of 230) thereof makes contact with the load supporting portion of an adjacent lower body (Shin; 270) to be limited in movement.
Regarding claim 3, Shin teaches the lower body (Shin; 270) is provided with a coupling protrusion (Shin; 282) upwardly protruding, and the upper body is provided with a coupling hole (Shin; 262) for receiving the coupling protrusion.
Regarding claim 4, Shin teaches wherein the lower body (Shin; 270, 230) is provided with an insertion hole (Shin; hole receiving 210) through which the plate is inserted.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Pat. Pub. No. 20150179309 A1) in view of Meier (U.S. Pat. No. 6215068 B1).
Regarding claim 5, the upper body.
However, Shin is silent to disclose the upper body is provided with a ridge upwardly protruding from an upper surface thereof to reduce an area making contact with an inner circumferential surface of the sleeve.
Meier teaches the ridge (Meier; 109) on the upper surface of the body.
Shin and Meier are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make each of the upper body of Shin having the ridge such 
Regarding claim 6, Shin as modified teaches the ridge (Meier; 109) is disposed in pair at mutually spaced positions (by providing on each body or in a configuration as shown in Fig. 24 of Meier).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631